         Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GLENN SHENTON,                                 :     Case No. 1:19-CV-01426
 5067 Eagles View                               :
 Cincinnati, OH 45244,                          :     Judge
                                                :
 and                                            :
                                                :     COMPLAINT FOR
 PAMELA SHENTON,
                                                :     MONETARY DAMAGES
 5067 Eagles View
                                                :
 Cincinnati, OH 45244,
                                                :     Demand for Jury Trial
                     Plaintiffs,                :     Included Herein
 v.                                             :
                                                :
 PEPCO HOLDINGS LLC,                            :
 701 9th Street, NW                             :
 Washington, DC 20068,                          :
                                                :
                    Defendant.                  :

       Now comes Plaintiffs GLENN SHENTON and PAMELA SHENTON, by and through

counsel, and hereby allege as follows:

                                         PARTIES

       1.    Plaintiff GLENN SHENTON is a citizen of the State of Ohio, residing in Clermont

County, Ohio.

       2.    Plaintiff PAMELA SHENTON is a citizen of the State of Ohio, residing in Clermont

County, Ohio.

       3.    Based upon information and belief, Defendant PEPCO HOLDINGS LLC is a limited

liability company formed under the laws of the State of Delaware and none of its members are

citizens of the State of Ohio. PEPCO HOLDINGS has and maintains offices with the City of

Washington, District of Columbia.
         Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 2 of 12



                                  JURISDICTION and VENUE

        4.    This Court has original jurisdiction over the claims herein pursuant to 28 U.S.C. §

1332, as the amount in controversy in this civil action exceeds $75,000, exclusive of interest and

costs, and this civil action is between citizens of different States.

        5.    Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as a substantial part of

the events or omissions giving rise to the claims herein occurred within this judicial district.

                                                   FACTS

        6.    On or about August 13, 2016, GLENN SHENTON was walking on the sidewalk

located in the vicinity of 14th Street and Ron Brown Street, N.W., in the City of Washington,

District of Columbia.

        7.    The sidewalk where GLENN SHENTON was walking in the vicinity of 14th Street

and Ron Brown Street included a sidewalk vault for access to subterranean utilities.

        8.    The sidewalk vault located where GLENN SHENTON was walking in the vicinity

of 14th Street and Ron Brown Street was covered by two metal utility access covers.

        9.    The two metal utility access covers covering the sidewalk vault located in the vicinity

of 14th Street and Ron Brown Street were not flush with each other but, instead, one access cover

was elevated compared to the neighboring cover.

        10.   As a result of the two metal utility access covers located on the sidewalk in the

vicinity of 14th Street and Ron Brown Street not being flush with each other, GLENN SHENTON

tripped and fell over the raised access cover, causing him injury and damages.

        11.   The two metal utility access covers located on the sidewalk in the vicinity of 14th

Street and Ron Brown Street and which caused GLENN SHENTON to trip and fall was, at all

pertinent times, owned by PEPCO HOLDINGS.



                                                   2
         Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 3 of 12



       12.   The two metal utility access covers located in the vicinity of 14th Street and Ron

Brown Street and which caused GLENN SHENTON to trip and fall was, at all pertinent times,

under the control and responsibility of PEPCO HOLDINGS.

       13.   The two metal utility access covers located in the vicinity of 14th Street and Ron

Brown Street and which caused GLENN SHENTON to trip and fall were not flushed with each

other because a latch on the raised access cover was damaged and PEPCO HOLDINGS had failed

to repair it so as to make the access covers safe for the pedestrian public.

       14.   A fair and accurate picture of the two metal utility access covers located in the vicinity

of 14th Street and Ron Brown Street and which caused GLENN SHENTON to trip and fall, as

such covers existed on August 13, 2016, is attached hereto as Exhibit A.

       15.   Based upon information and belief, the last time an employee or authorized agent of

PEPCO HOLDINGS accessed the sidewalk vault through the two metal utility access covers

located in the vicinity of 14th Street and Ron Brown Street and which caused GLENN SHENTON

to trip and fall, said employee or agent failed to sufficiently and adequately secure the metal utility

access covers and/or allowed the one metal utility access cover to be left in the condition of not

being flush with the other access cover and/or caused damage to the latch resulting in the raised

access cover.

       16.   PEPCO HOLDINGS and/or its employees/agents were negligent in failing to

adequately and safely secure the two metal utility access covers in the vicinity of 14th Street and

Ron Brown Street and which caused GLENN SHENTON to trip and fall in a safe and secure

condition for the general pedestrian public.

       17.   PEPCO HOLDINGS and/or its employees/agents were negligent in keeping or

maintaining the two metal utility access covers in the vicinity of 14th Street and Ron Brown Street



                                                  3
          Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 4 of 12



and which caused GLENN SHENTON to trip and fall in a safe and secure condition for the general

pedestrian public.

        18.   PEPCO HOLDINGS and/or its employees/agents were negligent in allowing the one

metal utility access cover in the vicinity of 14th Street and Ron Brown Street and which caused

GLENN SHENTON to trip and fall to be left in the condition of not being flush with the other

access cover.

        19.   PEPCO HOLDINGS and/or its employees/agents were negligent in causing damage

to one of the metal utility access covers in the vicinity of 14th Street and Ron Brown Street and

which caused GLENN SHENTON to trip and fall, and to allow that damaged access cover to be

left in that condition.

        20.   Following his trip and fall over the two metal utility access covers located in the

vicinity of 14th Street and Ron Brown Street, GLENN SHENTON made a police report and, in

turn, was referred to the Mayor’s Office for the City of Washington, District of Columbia.

        21.   As a result of this consultation with the Mayor’s Office, the Mayor’s Office advised

GLENN SHENTON that the metal utility access covers located in the vicinity of 14th Street and

Ron Brown Street and which caused GLENN SHENTON to trip and fall were owned and

maintained by PEPCO HOLDINGS.

        22.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON tripped and fell over the metal utility access cover located

in the vicinity of 14th Street and Ron Brown Street.

        23.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON immediately started to suffer pain and discomfort.




                                                4
         Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 5 of 12



        24.   In the days following his trip and fall over the metal utility access cover located in

the vicinity of 14th Street and Ron Brown Street, GLENN SHENTON’s pain and discomfort did

not subside but, instead, worsened.

        25.   On August 16, 2016, GLENN SHENTON visited Dr. Christopher Roberts for the

pain and discomfort he was experiencing and continuing to experience as a result of his trip and

fall over the metal utility access cover located in the vicinity of 14th Street and Ron Brown Street.

During the course of this consultation, x-rays revealed, amongst other things, severe bruising and

inflammation to Mr. SHENTON’s left knee, a condition he did not suffer from prior to the trip and

fall.

        26.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON has incurred numerous unexpected expenses, including an

increase in his expenses during the remainder of his visit to Washington, DC, in August 2016, as

well as the necessity of making changes (and incurring related additional expenses) concerning an

annual trip to the United Kingdom.

        27.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON has required physical therapy and palliative care,

beginning on September 9, 2016, to present.

        28.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON continues to experience and suffer from on-going back

pain.

        29.   Prior to tripping and falling over the metal utility access cover located in the vicinity

of 14th Street and Ron Brown Street, GLENN SHENTON did not have any back pain or condition

limiting his activity and lived an active physically demanding life as an active golfer.



                                                  5
          Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 6 of 12



        30.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON has suffered from and continues to suffer significant pain

and discomfort, as well as significant impairments to his life on a daily basis.

        31.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON’s back pain is a continual source of pain and discomfort,

causing him regular sleep deprivation, an inability to complete a round of golf, requiring assistance

with dressing, and sleeping alone as a result of the disturbance his tossing and turning causes his

wife.

        32.   GLENN SHENTON has been diagnosed with “chronic bilateral low back pain

without sciatica”, “limited range of motion in right hip flexion, hip abduction, hip internal rotation,

hip external rotation and knee flexion, weakness in right hip flexion, hip internal rotation, hip

external rotation, knee extension”, and “limited activities of daily living.” GLENN SHENTON’s

diagnosis further indicates “patient presents gait deviation of antalgic gait walks bent over,

progressed to cane” and “right hip pain and chronic lower back pain.” All of these conditions are

the direct and proximate result of GLENN SHENTON tripping and falling over the metal utility

access cover located in the vicinity of 14th Street and Ron Brown Street.

        33.   GLENN SHENTON continues to experience chronic, persistent lower back pain on

an ongoing basis as the direct and proximate result of GLENN SHENTON tripping and falling

over the metal utility access cover located in the vicinity of 14th Street and Ron Brown Street, as

well as the negligence of PEPCO HOLDINGS and/or its employees.

        34.   As the direct and proximate result of the negligence of PEPCO HOLDINGS and/or

its employees, GLENN SHENTON has been unable to resume playing golf twice a week as he did

prior to the Injury.



                                                  6
          Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 7 of 12



        35.   As the direct and proximate result of the negligence of PEPCO HOLDINGS and/or

its employees, GLENN SHENTON is unable to dress himself with regard to socks and shoes each

day.

        36.   At the time of tripping and falling over the metal utility access cover located in the

vicinity of 14th Street and Ron Brown Street, GLENN SHENTON worked as a consultant and

formed his own business as a “Life Skills through Golf” head coach with the Cincinnati and

Northern Kentucky Chapter. As the direct and proximate result of the negligence of PEPCO

HOLDINGS and/or its employees, GLENN SHENTON has been severely restricted and limited

in his ability to operate this business.

        37.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON has been forced to miss work as a Life Skills Coach and

as a Consultant as a result of the continuing pain and his inability to keep up with the physical

demands required. Furthermore, GLENN SHENTON can no longer work in a full capacity as a

Coach with the ProGolf Association, as that requires a level of mobility and physical activity that

he can no longer sustain as a result of the Injury. Thus, GLENN SHENTON has required the

assistance of 6 assistant coaches and a PGA professional in order to conduct his courses.

        38.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON was compelled to join a new golf club that allows him to

take required breaks without consequence, with an increase of in membership fees and additional

fees due to being forced to rent a golf cart instead of walking the golf course.

        39.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON has incurred substantial medical expenses, physical

therapy bills and medication, in addition to lost wages.



                                                  7
         Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 8 of 12



       40.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON will require on-going physiotherapy for the rest of his life.

       41.   As a direct and proximate result of the negligence of PEPCO HOLDINGS and/or its

employees/agents, GLENN SHENTON continues to experience sleepless nights, regular chronic

pain, difficulty in his joints and decreased mobility; he has been prescribed and continues to take

Gabapentin three times a night as well as Tylenol every night for the pain.

                                    COUNT ONE: NEGLIGENCE

       42.   Plaintiffs incorporate by reference each allegation above as if fully restated herein.

       43.   PEPCO HOLDINGS owed a duty of reasonable care to pedestrians walking on or

over the metal utility access covers located in the sidewalk located the vicinity of 14th Street and

Ron Brown Street.

       44.   PEPCO HOLDINGS owed a duty of reasonable care to GLENN SHENTON when

he was walking on or over the metal utility access covers located in the sidewalk located the

vicinity of 14th Street and Ron Brown Street.

       45.   PEPCO HOLDINGS breached its duty of reasonable care to GLENN SHENTON by,

amongst other things, negligently failing to properly maintain the metal utility access covers

located in the sidewalk located the vicinity of 14th Street and Ron Brown Street.

       46.   PEPCO HOLDINGS breached its duty of reasonable care to GLENN SHENTON by,

amongst other things, negligently failing to secure the metal utility access covers located in the

sidewalk located the vicinity of 14th Street and Ron Brown Street.

       47.   PEPCO HOLDINGS created a dangerous condition and/or had constructive notice of

a dangerous condition resulting from the two metal utility access covers located in the vicinity of

14th Street and Ron Brown Street not being flush with each other.



                                                 8
         Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 9 of 12



       48.   PEPCO HOLDINGS breached its duty of reasonable care to GLENN SHENTON by

negligently failing to repair the damaged and nonfunctioning latch on the two metal utility access

covers located in the vicinity of 14th Street and Ron Brown Street.

       49.   The failure of PEPCO HOLDING to maintain, secure, or repair the two metal utility

access covers located in the sidewalk in the vicinity of 14th Street and Ron Brown Street was

reckless and/or in willful disregard of safety of pedestrians who might reasonably be foreseen to

walk over such access cover, including GLENN SHENTON.

       50.   As a direct and proximate result of the negligence of PEPCO HOLDINGS, GLENN

SHENTON has suffered damages in excess of $75,000, in an amount to be determined at trial.

                   COUNT TWO: NEGLIGENCE - RESPONDEAT SUPERIOR

       51.   Plaintiffs incorporate by reference each allegation above as if fully restated herein.

       52.   The acts or omissions of an employee or authorized agent of PEPCO HOLDINGS in

failing to sufficiently and adequately secure the metal utility access covers and/or allowing the one

metal utility access cover to be left in the condition of not being flush with the other access cover

and/or causing damage to the latch resulting in the raised access cover was done within the scope

and authority of the such person’s employment or agency.

       53.   Such employee or authorized agent of PEPCO HOLDINGS had a duty of reasonable

care to pedestrians walking on or over the metal utility access covers located in the sidewalk

located the vicinity of 14th Street and Ron Brown Street, including properly securing the access

covers, ensuring that the access covers were flush with each other, not otherwise causing damage

to the latch mechanism so as to preclude the access covers not being flush with each other.

       54.   Such employee or authorized agent of PEPCO HOLDINGS had a duty of reasonable

care to GLENN SHENTON in walking on or over the metal utility access covers located in the



                                                 9
        Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 10 of 12



sidewalk located the vicinity of 14th Street and Ron Brown Street, including properly securing the

access covers, ensuring that the access covers were flush with each other, not otherwise causing

damage to the latch mechanism so as to preclude the access covers not being flush with each other.

       55.   Such employee or authorized agent of PEPCO HOLDINGS breached the duty of

reasonable care to GLENN SHENTON walking on or over the metal utility access covers located

in the sidewalk located the vicinity of 14th Street and Ron Brown Street, including properly

securing the access covers, ensuring that the access covers were flush with each other, not

otherwise causing damage to the latch mechanism so as to preclude the access covers not being

flush with each other.

       56.   The acts or omissions of the employee or authorized agent of PEPCO HOLDINGS

resulting in GLENN SHENTON tripping and falling over the metal utility access covers located

in the sidewalk located the vicinity of 14th Street and Ron Brown Street was undertaken or

performed within the scope and duties of such employee’s employment and/or the agent’s

authority.

       57.   As a direct and proximate result of the negligence of such employee or authorized

agent of PEPCO HOLDINGS, GLENN SHENTON has suffered damages in excess of $75,000,

in an amount to be determined at trial.

       58.   The foregoing acts or omissions of the employee or authorized agent of PEPCO

HOLDINGS are attributable to PEPCO HOLDINGS under the doctrine of respondeat superior.

       59.   The negligence of the employee or authorized agent of PEPCO HOLDINGS is

attributable to PEPCO HOLDINGS under the doctrine of respondeat superior.

                            COUNT THREE: LOSS OF CONSORTIUM

       60.   Plaintiffs incorporate by reference each allegation above as if fully restated herein.



                                                10
        Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 11 of 12



       61.   At all times pertinent herein, PAMELA SHENTON was and is the wife of GLENN

SHENTON.

       62.   As a direct and proximate result of the wrongful and negligent acts of the PEPCO

HOLDINGS and/or its employees, PAMELA SHENTON has suffered, and continues to suffer,

loss of consortium, loss of society, affection, assistance, and conjugal fellowship from and with

her husband, GLENN SHENTON.




       WHEREFORE, Plaintiffs hereby pray that judgement be entered in their favor and against

Defendant in an amount of money which will fully and fairly compensate them for their injuries,

which amount exceeds $75,000.00 and is to be determined at trial, with such damages including,

without limitation:

   1. past medical bills;

   2. loss of earnings;

   3. future loss of earnings or earning capacity;

   4. past pain and suffering, including physical pain, emotional distress and inconvenience;

   5. future pain and suffering, including physical pain, emotional distress and inconvenience;

   6. loss of enjoyment of life;

   7. loss of consortium;

   8. all incidental costs and expenses incurred;




                                               11
     Case 1:19-cv-01426-RBW Document 1 Filed 05/16/19 Page 12 of 12



9. costs; and

10. any and all other relief to which they may be entitled in law or equity.


                                          Respectfully submitted,

                                          /s/ Christopher P. Finney____________
                                          Christopher P. Finney (OH0043)
                                          Curt C. Hartman, of counsel (OH0040)
                                          Julie M. Gugino
                                          FINNEY LAW FIRM, LLC
                                          4270 Ivy Pointe Boulevard, Suite 225
                                          Cincinnati, Ohio 45245
                                          513.943.6655(o)
                                          Chris@FinneyLawFirm.com
                                          Curt@FinneyLawFirm.com
                                          Julie@FinneyLawFirm.com

                                          Trial Attorneys for
                                          Plaintiffs Glenn Shenton and Pamela Shenton


                                    JURY DEMAND

   Plaintiffs demand a jury any issue triable of right by a jury.


                                          /s/ Christopher P. Finney____________




                                             12
